Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAINIPPON PRINTING CO (JP 2006/101577 A, hereinafter DAINIPPON) in view of BAARMAN et al. (US 2011/0181240 A1, hereinafter BAARMAN) and in further view of CONTRATA JR et al. (US 2016/0270563 A1, hereinafter CONTRATA).

    PNG
    media_image1.png
    741
    539
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    544
    363
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    378
    548
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    589
    748
    media_image4.png
    Greyscale

As per claims 1 and 11, DAINIPPON discloses a cart power supply equipment, comprising: 
 a guide (See Fig.2, Items 14a,15 and 14b, 15b); a first stopper configured to stop a cart at a stop position (See Fig.1, Item#25 and Par.10, disclose a stopper); a power transmitter configured to transmit power for charging in a non-contact manner (See Figs.1 and 3, Item#13, disclose a power feeding for supplying power to a power receiving unit). However DAINIPPON does not disclose a frame providing a cart storage region, a guide includes an uphill slope portion having an uphill slope along a cart guide direction to the cart storage region and a downhill slope portion having a downhill slope in the cart guide direction, the downhill slope portion being downstream of the uphill slope portion along the cart guide direction or that the stopper on the downhill slope portion of the guide and a detector configured to detect that the cart is at the stop position and a controller configured to control the power transmitter to start transmitting the power when the detector detects that the cart is at the stop position.

DAINIPPON and BAARMAN are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed DAINIPPON with that of BAARMAN by adopting the guide structure and the detecting sensor for the benefit of securing the cart to a stop location before activating the charge transmission. However DAINIPPON and BAARMAN do not disclose a frame providing a cart storage region.
CONTRATA JR discloses a cart charging corral comprising a frame providing a cart storage region (See Fig.1A).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DAINIPPON and BAARMAN with that of CONTRATA by adding the frame providing cart storage for the benefit of corralling the carts in a single area.

As per claims 2 and 12, DAINIPPON, BAARMAN and CONTRATA disclose the cart power supply equipment according to claims 1 and 11 as discussed above, wherein the first stopper is a bump provided on the downhill slope portion (See BAARMAN, Fig.3, as marked above showing a bump comprising a first upward slope and a second slope followed by an indentation/groove to receive the wheel and an upward slope to stop the wheel from moving forward).
As per claims 3 and 13, even though DAINIPPON, BAARMAN and CONTRATA do not disclose features such as that the downhill slope portion is greater in length than the uphill slope portion, the examiner contends that this is a design choice and that it would have been obvious to one of ordinary skill in the art at the time of the invention to design the guide such that the downhill slope portion is greater in length than the uphill slope portion for the benefit of extending the length of surface on which multiple carts can be stored.

As per claims 4-5 and 14-15, DAINIPPON, BAARMAN and CONTRATA disclose the cart storage system according to claims 1 and 11 as discussed above, wherein the downhill slope portion includes a cart wheel guide along the cart guide direction (See BAARMAN,Fig.1, 

As per claims 6-7 and 17-18, DAINIPPON, BAARMAN and CONTRATA disclose the cart power supply equipment according to claims 1 and 16 as discussed above, wherein the detector includes a mechanical sensor configured to be operated by a wheel of a cart when the cart is at the stop position (See BAARMAN,Par.103, discloses a mechanical sensor), or wherein the detector includes an optical sensor configured detect a wheel of a cart when the cart is at the stop position (See Par.103, discloses “The sensors may be any conventional type of motion-detecting sensors, including passive infrared, ultrasonic and microwave”).

As per claims 8-9, 16 and 19, DAINIPPON, BAARMAN and CONTRATA do not disclose a second and a third stoppers with sensors, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DAINIPPON, BAARMAN and CONTRATA by adding a plurality of stoppers for the benefit of charging a plurality of concatenated carts.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAINIPPON in view of BAARMAN and in further view of CONTRATA and in further view of ICHIKAWA et al. (US 2015/0224883 A1, hereinafter ICHIKAWA).
As per claims 10 and 20, DAINIPPON, BAARMAN and CONTRATA disclose the cart power supply equipment according to claims 1 and 11 as discussed above, however DAINIPPON, BAARMAN and CONTRATA do not disclose wherein the controller is further 
ICHIKAWA discloses a wireless charging system wherein the controller is further configured to determine a charge state of the cart at the stop position, and control the power transmitter to stop transmitting power upon determining the charge state of the cart at the stop position is a fully charged state (See Fig.15, Steps#S310 and S390, disclose detecting the state of charge of the battery ending transmission when the battery is determined to be fully charged).
DAINIPPON, BAARMAN, CONTRATA and ICHIKAWA are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DAINIPPON, BAARMAN and CONTRATA with that of ICHIKAWA by stopping transmission when the battery is fully charged for the benefit of preserving power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/            Examiner, Art Unit 2859     

/EDWARD TSO/            Primary Examiner, Art Unit 2859